Case 1:21-cv-02062-ENV-SJB Document 7 Filed 06/11/21 Page 1 of 1 PageID #: 15




June 11, 2021

VIA ELECTRONIC CASE FILING
Honorable Eric N. Vitaliano
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:        Yoel Weisshaus v. The Port Authority of New York and New Jersey, et al.
                   Civil Action No.: 1:21-cv-02062-ENV-SJB

Dear Judge Vitaliano:

This office represents defendant, The Port Authority of New York and New Jersey (the Port
Authority) in this action, and I am the assigned attorney. I am writing to respectfully request an
extension of time from June 24, 2021 to July 23, 2021 to respond to the Summons and Complaint.
This additional time is required due to the demands of my current workload, and to investigate the
allegations in the Complaint, which appears to have been served on June 3, 2021.The Complaint
alleges a civil rights action under 42 USC 1983 arising out of a traffic summons issued to plaintiff
in January 2019 on Staten Island by unknown Port Authority police officers, which was returnable
in Municipal Court, Bayonne New Jersey

This is the Port Authority’s first request for additional time and this extension does not affect any
other scheduled dates. However, plaintiff’s counsel, Levi Huebner, has advised the undersigned
that he does not agree to the extension.


Respectfully submitted,


__________________________________
Kathleen Gill Miller, Esq.
Litigation
Tel. (212) 435-3434
Cell (646) 784-5271

cc: Levi Huebner, Esq.
    Attorney for Plaintiff
    (via ECF)



     4 World Trade Center l 150 Greenwich Street, 24th Floor l New York, NY 10007 l T: 212-435-3434 l F: 212-435-3834 l kmiller@panynj.gov
